Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,436,511. 
The present application claims the same subject matter of multiple choice decision engine for an electronic personal assistant, which is same as the US patent 11,436,511.  
For example:
11,436,511
17/875,783
1. (Original) A method comprising: receiving a communication at a remote server from an electronic device; analyzing, at the remote server, the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a user of the electronic device; creating, at the remote server, a query from the set of choices, the query including at least one dichotomous or multiple choice question arranged in a hierarchical structure to select among the set of choices, the hierarchical structure having a root and one or more leaves, where the root of the hierarchical structure corresponds to the at least one choice, and the one or more leaves of the hierarchical structure correspond to the associated task; sending the query to the electronic device for presentation to the user of the electronic device; receiving, from the electronic device at the remote server, an input in response to the at least one dichotomous or multiple choice question; based on the input, traversing, at the remote server, the hierarchical structure to reduce the set of choices to a selected choice; based on the selected choice, where the selected choice is the at least one choice having the associated task, determining one or more actions to accomplish the associated task; obtaining information for performing the one or more actions; and performing the one or more actions, thereby to improve operation of the remote server to predict and implement the at least one choice from the set of choices.  

1. A computer-implemented method comprising: receiving a communication from an electronic device; analyzing the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a user of the electronic device; creating a query from the set of choices, the query including at least one dichotomous or multiple choice question arranged in a hierarchical structure to select among the set of choices, the hierarchical structure having a root and one or more leaves, where the root of the hierarchical structure corresponds to the at least one choice, and the one or more leaves of the hierarchical structure correspond to the associated task; sending the query to the electronic device for presentation to the user of the electronic device; receiving, from the electronic device, an input in response to the at least one dichotomous or multiple choice question; based on the input, traversing the hierarchical structure to reduce the set of choices to a selected choice; based on the selected choice, where the selected choice is the at least one choice having the associated task, determining one or more actions to accomplish the associated task; obtaining information for performing the one or more actions; and performing the one or more actions to improve prediction and implementation the at least one choice from the set of choices.
2. (Original) The method of claim 1, wherein the root and the one or more leaves are on a same level of the hierarchical structure.  

2. The computer-implemented method of claim 1, wherein the root and the one or more leaves are on a same level of the hierarchical structure.
3. (Original) The method of claim 1, wherein the root is on a first level of the hierarchical structure and the one or more leaves are on one or more second levels of the hierarchical structure that are different than the first level.  

3. The computer-implemented method of claim 1, wherein the root is on a first level of the hierarchical structure and the one or more leaves are on one or more second levels of the hierarchical structure that are different than the first level.
4. (Original) The method of claim 1, wherein the analyzing the communication is based on a database having a data source associated with the electronic device to determine the set of choices in response to the communication, the data source including information pertaining to the user of the electronic device.  

4. The computer-implemented method of claim 1, wherein the analyzing the communication is based on a database having a data source associated with the electronic device to determine the set of choices in response to the communication, the data source including information pertaining to the user of the electronic device.
5. (Original) The method of claim 1, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.  

5. The computer-implemented method of claim 1, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.
6. (Original) The method of claim 1, wherein the analyzing the communication is based on a data store of historical user data for groups of users.  


6. The computer-implemented method of claim 1, wherein the analyzing the communication is based on a data store of historical user data for groups of users.
7. (Original) The method of claim 1 wherein the query further comprises multiple dichotomous or multiple choice questions, wherein each dichotomous or multiple choice question narrows down a decision made by the user of the electronic device for performing the associated task.  

7. The computer-implemented method of claim 1 wherein the query further comprises multiple dichotomous or multiple choice questions, wherein each dichotomous or multiple choice question narrows down a decision made by the user of the electronic device for performing the associated task.
8. (Original) A computer program product comprising non-transitory computer executable code embodied in a non-transitory computer readable medium configured to: receive a communication at a remote server from an electronic device; analyze, at the remote server, the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a user of the electronic device; create, at the remote server, a query from the set of choices, the query including at least one dichotomous or multiple choice question arranged in a hierarchical structure to select among the set of choices, the hierarchical structure having a root and one or more leaves, where the root of the hierarchical structure corresponds to the at least one choice, and the one or more leaves of the hierarchical structure correspond to the associated task; send the query to the electronic device for presentation to the user of the electronic device; receive, from the electronic device at the remote server, an input in response to the at least one dichotomous or multiple choice question; based on the input, traverse, at the remote server, the hierarchical structure to reduce the set of choices to a selected choice; based on the selected choice, where the selected choice is the at least one choice having the associated task, determine one or more actions to accomplish the associated task; obtain information for performing the one or more actions; and perform the one or more actions, thereby to improve operation of the remote server to predict and implement the at least one choice from the set of choices.  

8. A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: receiving a communication from an electronic device; analyzing the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a user of the electronic device; creating a query from the set of choices, the query including at least one dichotomous or multiple choice question arranged in a hierarchical structure to select among the set of choices, the hierarchical structure having a root and one or more leaves, where the root of the hierarchical structure corresponds to the at least one choice, and the one or more leaves of the hierarchical structure correspond to the associated task; sending the query to the electronic device for presentation to the user of the electronic device; receiving, from the electronic device, an input in response to the at least one dichotomous or multiple choice question; based on the input, traversing the hierarchical structure to reduce the set of choices to a selected choice; based on the selected choice, where the selected choice is the at least one choice having the associated task, determining one or more actions to accomplish the associated task; obtaining information for performing the one or more actions; and performing the one or more actions to improve prediction and implementation the at least one choice from the set of choices.
9. (Original) The computer program product of claim 8, wherein the root and the one or more leaves are on a same level of the hierarchical structure.  

9. The computer program product of claim 8, wherein the root and the one or more leaves are on a same level of the hierarchical structure.
10. (Original) The computer program product of claim 8, wherein the root is on a first level of the hierarchical structure and the one or more leaves are on one or more second levels of the hierarchical structure that are different than the first level.  


10. The computer program product of claim 8, wherein the root is on a first level of the hierarchical structure and the one or more leaves are on one or more second levels of the hierarchical structure that are different than the first level.
11. (Original) The computer program product of claim 8, wherein the analyzing the communication is based on a database having a data source associated with the electronic device to determine the set of choices in response to the communication, the data source including information pertaining to the user of the electronic device.  

11. The computer program product of claim 8, wherein the analyzing the communication is based on a database having a data source associated with the electronic device to determine the set of choices in response to the communication, the data source including information pertaining to the user of the electronic device.  

12. (Original) The computer program product of claim 8, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.  
12. The computer program product of claim 8, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.
13. (Original) The computer program product of claim 8, wherein the analyzing the communication is based on a data store of historical user data for groups of users.  

13. The computer program product of claim 8, wherein the analyzing the communication is based on a data store of historical user data for groups of users.
14. (Original) The computer program product of claim 8, wherein the query further comprises multiple dichotomous or multiple choice questions, wherein each dichotomous or multiple choice question narrows down a decision made by the user of the electronic device for performing the associated task.

14. The computer program product of claim 8, wherein the query further comprises multiple dichotomous or multiple choice questions, wherein each dichotomous or multiple choice question narrows down a decision made by the user of the electronic device for performing the associated task.
15. (Original) A system comprising: a processor and a memory connected to a communication interface for establishing communication with an electronic device, the processor executing a task configured to: receive a communication from the electronic device, analyze the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a user of the electronic device, create a query from the set of choices, the query including at least one dichotomous or multiple choice question arranged in a hierarchical structure to select among the set of choices, the hierarchical structure having a root and one or more leaves, where the root of the hierarchical structure corresponds to the at least one choice, and the one or more leaves of the hierarchical structure correspond to the associated task, send the query to the electronic device for presentation to the user of the electronic device, receive an input in response to the at least one dichotomous or multiple choice question, based on the input, traverse the hierarchical structure to reduce the set of choices to a selected choice, based on the selected choice, where the selected choice is the at least one choice having the associated task, determine one or more actions to accomplish the associated task, obtain information for performing the one or more actions, and perform the one or more actions, thereby to improve operation of the remote server to predict and implement the at least one choice from the set of choices.
15. A computing system including one or more processors and one or more memories configured to perform operations comprising: receiving a communication from an electronic device; analyzing the communication to determine a set of choices in response to the communication, where at least one choice from the set of choices has an associated task predicted for a user of the electronic device; creating a query from the set of choices, the query including at least one dichotomous or multiple choice question arranged in a hierarchical structure to select among the set of choices, the hierarchical structure having a root and one or more leaves, where the root of the hierarchical structure corresponds to the at least one choice, and the one or more leaves of the hierarchical structure correspond to the associated task; sending the query to the electronic device for presentation to the user of the electronic device; receiving, from the electronic device, an input in response to the at least one dichotomous or multiple choice question; based on the input, traversing the hierarchical structure to reduce the set of choices to a selected choice; based on the selected choice, where the selected choice is the at least one choice having the associated task, determining one or more actions to accomplish the associated task; obtaining information for performing the one or more actions; and performing the one or more actions to improve prediction and implementation the at least one choice from the set of choices.
2. (Original) The method of claim 1, wherein the root and the one or more leaves are on a same level of the hierarchical structure.
16. The computing system of claim 15, wherein the root and the one or more leaves are on a same level of the hierarchical structure.
3. (Original) The method of claim 1, wherein the root is on a first level of the hierarchical structure and the one or more leaves are on one or more second levels of the hierarchical structure that are different than the first level.
17. The computing system of claim 15, wherein the root is on a first level of the hierarchical structure and the one or more leaves are on one or more second levels of the hierarchical structure that are different than the first level.
4. (Original) The method of claim 1, wherein the analyzing the communication is based on a database having a data source associated with the electronic device to determine the set of choices in response to the communication, the data source including information pertaining to the user of the electronic device.
18. The computing system of claim 15, wherein the analyzing the communication is based on a database having a data source associated with the electronic device to determine the set of choices in response to the communication, the data source including information pertaining to the user of the electronic device.  

5. (Original) The method of claim 1, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.
19. The computing system of claim 15, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.
5. (Original) The method of claim 1, wherein the analyzing the communication is based on an external data source associated with the user of the electronic device for inferring patterns of activity, behavior, or intent from the user of the electronic device.  
6. (Original) The method of claim 1, wherein the analyzing the communication is based on a data store of historical user data for groups of users.

20. The computing system of claim 15, wherein the analyzing the communication is based on a data store of historical user data for groups of users.
7. (Original) The method of claim 1 wherein the query further comprises multiple dichotomous or multiple choice questions, wherein each dichotomous or multiple choice question narrows down a decision made by the user of the electronic device for performing the associated task.

21. The computing system of claim 15, wherein the query further comprises multiple dichotomous or multiple choice questions, wherein each dichotomous or multiple choice question narrows down a decision made by the user of the electronic device for performing the associated task.


	Claims 1-21 would be allowable if they overcome the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628